DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed 8/11/2021 has been entered. Claims 1, 14, 18-19 and 21 have been amended. Claims 1-22 remain pending in the application. 

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al. (US 20160174902 A1) in view of Bagci et al. (US 20190370972 A1) and further in view of Podilchuk (US 20170200268 A1).

receiving the medical image acquired by an imaging device (training images are received. In particular, a plurality of training images are loaded from a database. The training images can be 2D or 3D medical images acquired using any medical imaging modality, such as CT, MRI, Ultrasound, X-ray, etc., see [0039] and [0060]); 
detecting, by a processor (e.g. processor 2804), target objects (The final deep neural network will detect the anatomical object in the full parameter space, see [0043]) and obtaining the corresponding target object patches from the received medical image (training samples are generated for the current marginal search space. The training samples are image patches that are used as hypotheses in the current search space to train the deep neural network for that search space, see [0041]); and 
determining, by the processor, a first parameter using a first learning network for each target object patch (position candidates are detected in the medical image using a first trained deep neural network, see [0061]), and the first learning network is trained by adding one or more auxiliary classification layers (an additional layer for the target output can be added to the network and the whole network can be refined using back-propagation, see [0045]).	
However, Georgescu does not clearly teach that the first parameter represents a physiological condition level of the corresponding target object, wherein the first learning network, with the added one or more auxiliary classification layers, is trained to conjunctively perform at least one auxiliary classification task and a task of determination of the physiological condition level of the corresponding target object, wherein the physiological condition level comprises a malignancy level and parameters in a classification portion of the first learning network correspond to a number of possible scores of the malignancy level.
In an analogous field of endeavor, Bagci teaches that the first parameter represents a physiological condition level of the corresponding target object (Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture, see [0067]), wherein the first learning network, with the added one or more auxiliary classification layers, is trained to conjunctively perform at least one auxiliary classification task and a task of determination of the physiological condition level of the corresponding target object (The X-Caps method includes the addition of supervised labels provided for each dimension of the vectors. To compute a final malignancy score, a fully-connected layer is attached to all six of these vectors with a sigmoid activation, see [0069] and this adds another task to the multitask learning approach and an additional supervisory signal that can help distinguish visual characteristics from background noise, see [0070]), wherein the physiological condition level comprises a malignancy level and parameters in a classification portion of the first learning network correspond to a number of possible scores of the malignancy level (The malignancy prediction score, as well as each of the visual attribute scores, also provide a supervisory signal in the form of, L.sub.a=.SIGMA..sub.n.sup.Na.sup.n.parallel.A.sup.n-O.sub.a.sup.n.parall- el., and (6), L.sub.m=.beta..parallel.M-O.sub.m.parallel., (7), see [0070] and for a given attribute, each score has its own vector, and therefore the high-level features being used to identify attribute n score 0 can be different from the features used to identify attribute n score 5, see [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci to provide a method wherein the output is a classification array, rather than a 
However, Georgescu as modified by Bagci do not teach wherein the first learning network, with the added one or more auxiliary classification layers, is trained using a cross-entropy loss function that weighs a loss between the task of determination of the malignancy level and auxiliary classification tasks.
In an analogous art, Podilchuk teaches wherein the first learning network, with the added one or more auxiliary classification layers, is trained using a cross-entropy loss function that weighs a loss between the task of determination of the malignancy level and auxiliary classification tasks (In block 230, a cost-based classification process 230 may be utilized (machine learning) which takes as inputs at least a proven biopsy label 228, and a likelihood of radiologist error 232. The output from the cost-based classification training process 230 is a trained CAD computing device with a cost-based classifier 234, see [0124]; n blocks 304 and 306, a cost function of weighted terms may be determined based upon the training set data as applied to the computing device, see [0130]; In one specific embodiment, the described machine learning may be utilized to train a computing device to give clinical decisions in the specific context of possible cancer diagnosis, see [0131]; and see Fig. 1 for output result such as highly suggestive of malignancy; the objective function could include … log-likelihood or cross-entropy loss (or cost) function or hinge loss for support vector machine classifiers, see [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu and the classification of Bagci with the cross-entropy loss function of Podilchuk to provide a method and a system which provides an improvement to a separate technological field, such as medical diagnosis and analysis and medical imaging. Stated another way, machine learning may be utilized to improve medical imaging as suggested.

determining, by the processor, a second parameter on the basis of the determined first parameters of multiple target objects in the medical image (the position candidates detected by the first trained deep neural network are augmented with orientation parameters to generate position-orientation hypotheses, see Georgescu  [0062]), and Bagci further teaches wherein the second parameter represents physiological condition level of the medical image (Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture, see Bagci [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci and Podilchuk to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].
Regarding claim 3, Georgescu as modified by Bagci and Podilchuk teaches the computer-implemented method of claim 1, and Bagci further teaches wherein the physiological condition level of the target object is the malignancy level of the target object (Visual scores were ranged from 1 to 5 where 1 denoted benign and 5 meant high malignancy, see Bagci [0074]), the physiological condition level of the medical image is whether the patient will develop a cancer and/or whether the patient has developed a cancer in the organ where the target object locates (Lung nodules that have diameters equal to or greater than 3.0 mm were given scores by participating radiologists for each of six visual attributes. Visual scores were ranged from 1 to 5 where 1 denoted benign and 5 meant high malignancy … Predictions were considered correct if within 1.0 of the radiologists' average score, see Bagci [0074]).

Regarding claim 4, Georgescu as modified by Bagci and Podilchuk teaches the computer-implemented method of claim 3, Bagci further teaches wherein the target object is a lung nodule (FIG. 12 is an example of lung nodules including high-level visual attribute scores as determined by radiologists, with scores ranging from 1-5 for six different visual attributes related to lung cancer screening, see Bagci [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci and Podilchuk to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].

Regarding claim 5, Georgescu as modified by Bagci and Podilchuk teaches the computer-implemented method of claim 1, wherein the one or more auxiliary classification layers added for training is removed so as to obtain the trained first learning network for determining the first parameter for the target object patch (in order to train the discriminative deep neural network for a particular marginal search space, after training an AE (or DAE), the output layer is discarded, see Georgescu [0045]).
Regarding claim 6, Georgescu as modified by Bagci and Podilchuk teaches the computer-implemented method of claim 1, Bagci further teaches wherein the first learning network is trained by 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci and Podilchuk to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].
Regarding claim 7, Georgescu as modified by Bagci and Podilchuk teaches the computer-implemented method of claim 6, and Bagci further teaches wherein the at least one auxiliary classification layers task includes at least one of texture classification, size classification, solidarity classification, lobulation classification, and speculation classification (Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture. Each of these attributes are interpretable and there are moderate to significant associations between malignancy status vs. these attributes, see Bagci [0067] and Fig. 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci and Podilchuk to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].
Regarding claim 8, Georgescu as modified by Bagci and Podilchuk teaches the computer-implemented method of claim 1, wherein the first learning network is constructed on the basis of a convolution neural network (other types of deep neural networks, such as a convolutional neural 
Regarding claim 9, Georgescu as modified by Bagci and Podilchuk teaches the computer-implemented method of claim 1, further comprising:
determining a second parameter, by the processor, using a second learning network on the basis of multiple target object patches from the medical image (position-orientation candidates are detected from the position-orientation hypotheses using a second trained deep neural network, see Georgescu [0063]), and Bagci further teaches wherein the second parameter represents physiological condition level of the patient (Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture, see Bagci [0067]), and the second learning network is configured to perform multiple-instance learning by reutilizing the trained first learning network for each of the multiple target object patches so as to extract respect target object features as instance features (The second deep neural network operates directly on the image patches of the medical image corresponding to the position-orientation hypotheses, see Georgescu [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci and Podilchuk to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].

Regarding claim 10, Georgescu as modified by Bagci and Podilchuk teaches the computer-implemented method of claim 9, wherein the multiple target object patches are determined based on target object detection confidence (a confidence score can be calculated for each difference vector or 
Regarding claim 11, Georgescu as modified by Bagci and Podilchuk teaches the computer-implemented method of claim 10, wherein the step of determining a second parameter using a second learning network on the basis of multiple target object patches from the medical image includes pooling the extracted target object features into a lower dimension (A discriminative marginal space deep neural network architecture with convolutional layers was trained with bootstrapping with the following architecture: 1: 6 convolutional layers with 5.times.5.times.5 kernels, see Georgescu [0088]); and feeding the pooled features into a classifier, so as to determine the second parameter (the second deep neural network is trained based only on the position-orientation hypotheses that are generated from the position candidates detected using the first trained deep neural network, Georgescu [0056]).
Regarding claim 12, Georgescu as modified by Bagci and Podilchuk teaches the computer-implemented method of claim 11, wherein the second learning network is configured to reutilize the trained first learning network by feeding each of the multiple target object patches into the trained first learning network to obtain the corresponding target object feature (the second deep neural network is trained based only on the position-orientation hypotheses that are generated from the position candidates detected using the first trained deep neural network, Georgescu [0056]).
Regarding claim 13, Georgescu as modified by Bagci and Podilchuk teaches the computer-implemented method of claim 12, wherein the first learning network includes multiple convolution blocks and multiple fully connected layers and the output of a fully connected layer of the trained first learning network being applied to one of the multiple target object patches is used as the corresponding target object feature (the AE 200 is a fully connected network, each node in the input layer 202 can correspond to a respective voxel or pixel of an image patch, see Georgescu [0044]).

Regarding claim 15, Georgescu as modified by Bagci and Podilchuk teaches the computer-implemented method of claim 11, wherein the pooling includes any one of average, max pooling, and bag of feature word pooling (a confidence score can be calculated for each difference vector or each predicted position calculated by the trained first deep neural network, and a number of predicted positions with the highest confidence scores are kept as the position candidates, see Georgescu [0054]).
Regarding claim 16, Georgescu as modified by Bagci and Podilchuk teaches the computer-implemented method of claim 11, wherein the second learning network is configured to perform multiple-instance learning by reutilizing the trained first learning network with the one or more auxiliary classification layers for each of the multiple target object patches so as to extract respect target object features (The steps of refining the model using the trained boundary detector and projecting the refined model to the learned shape space can be iterated until convergence or for a predetermined number of iterations, see Georgescu [0066]).
Regarding claim 17, Georgescu as modified by Bagci and Podilchuk teaches the computer-implemented method of claim 16, wherein the extracted target object features of each of the multiple target object patches are concatenated with each other before pooling (A fully connected deep neural 
Regarding claim 18, Georgescu as modified by Bagci and Podilchuk teaches the computer-implemented method of claim 11, wherein, a number of the multiple target object patches is predefined, if the number of the target object patches detected from the medical image is less than the predefined number, the remaining number of the target object patches is randomly sampled from the medical image (For training a discriminative deep neural network, ground truth image patches for the first search space are selected as positive training samples and random non-ground-truth image patches are selected as negative training samples, see Georgescu [0041]).
Regarding claim 19, Georgescu teaches a system (e.g. computer 2802 of Fig. 28) for automatically detecting a physiological condition from a medical image of a patient (deep learning is utilized to automatically learn high-level domain-specific image features directly from the medical image data, see [0044]), comprising:
an interface (e.g. network interface 2806) configured to receive the medical image acquired by an imaging device (training images are received. In particular, a plurality of training images are loaded from a database. The training images can be 2D or 3D medical images acquired using any medical imaging modality, see [0039]); and 
a processor (processor 2804) configured to: 
detect target objects (The final deep neural network will detect the anatomical object in the full parameter space, see [0043]) and obtaining the corresponding target object patches from the received medical image (training samples are generated for the current marginal search space. The training samples are image patches that are used as hypotheses in the current search space to train the deep neural network for that search space, see [0041]); 

However, Georgescu does not clearly teach that the first parameter represents a physiological condition level of the corresponding target object, wherein the first learning network, with the added one or more auxiliary classification layers, is trained to conjunctively perform at least one auxiliary classification task and a task of determination of the physiological condition level of the corresponding target object, wherein the physiological condition level comprises a malignancy level and parameters in a classification portion of the first learning network correspond to a number of possible scores of the malignancy level.
In an analogous field of endeavor, Bagci teaches that the first parameter represents a physiological condition level of the corresponding target object (Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture, see [0067]), wherein the first learning network, with the added one or more auxiliary classification layers, is trained to conjunctively perform at least one auxiliary classification task and a task of determination of the physiological condition level of the corresponding target object (The X-Caps method includes the addition of supervised labels provided for each dimension of the vectors. To compute a final malignancy score, a fully-connected layer is attached to all six of these vectors with a sigmoid activation, see [0069] and this adds another task to the multitask learning approach and an additional supervisory signal that can help distinguish visual characteristics from background noise, see [0070]), wherein the physiological condition level comprises a malignancy level and parameters in a classification portion of the first learning network correspond to a number of possible scores of the malignancy level (The malignancy prediction score, as well as each of the visual attribute scores, also provide a supervisory signal in the form of, L.sub.a=.SIGMA..sub.n.sup.Na.sup.n.parallel.A.sup.n-O.sub.a.sup.n.parall- el., and (6), L.sub.m=.beta..parallel.M-O.sub.m.parallel., (7), see [0070] and for a given attribute, each score has its own vector, and therefore the high-level features being used to identify attribute n score 0 can be different from the features used to identify attribute n score 5, see [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].

Regarding claim 20, Georgescu as modified by Bagci teaches the system of claim 19, wherein, the processor is further configured to:
determine a second parameter using a second learning network on the basis of multiple target object patches from the medical image (position-orientation candidates are detected from the position-orientation hypotheses using a second trained deep neural network, see Georgescu [0063]), wherein the second parameter represents physiological condition level of the patient ((Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture, see Bagci [0067]), and the second learning network is configured to perform multiple-instance learning by reutilizing the trained first learning network for each of the multiple target object patches so as to extract respect target object features as instance features (The second deep neural network operates directly on the image patches of the medical image corresponding to the position-orientation hypotheses, see Georgescu [0063]).

However, Georgescu as modified by Bagci do not teach wherein the first learning network, with the added one or more auxiliary classification layers, is trained using a cross-entropy loss function that weighs a loss between the task of determination of the malignancy level and auxiliary classification tasks.
In an analogous art, Podilchuk teaches wherein the first learning network, with the added one or more auxiliary classification layers, is trained using a cross-entropy loss function that weighs a loss between the task of determination of the malignancy level and auxiliary classification tasks (In block 230, a cost-based classification process 230 may be utilized (machine learning) which takes as inputs at least a proven biopsy label 228, and a likelihood of radiologist error 232. The output from the cost-based classification training process 230 is a trained CAD computing device with a cost-based classifier 234, see [0124]; n blocks 304 and 306, a cost function of weighted terms may be determined based upon the training set data as applied to the computing device, see [0130]; In one specific embodiment, the described machine learning may be utilized to train a computing device to give clinical decisions in the specific context of possible cancer diagnosis, see [0131]; and see Fig. 1 for output result such as highly suggestive of malignancy; the objective function could include … log-likelihood or cross-entropy loss (or cost) function or hinge loss for support vector machine classifiers, see [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu and the classification of Bagci with the cross-entropy loss function of Podilchuk to provide a method and a 

Regarding claim 21, Georgescu teaches a non-transitory computer readable medium having instructions stored thereon, the instructions, when executed by a processor, perform a method (The methods may be defined by the computer program instructions stored in the memory 2810 and/or storage 2812 and controlled by the processor 2804 executing the computer program instructions, see [0136]) for automatically detecting a physiological condition from a medical image of a patient (deep learning is utilized to automatically learn high-level domain-specific image features directly from the medical image data, see [0044]), the method comprising:
detecting target objects (The final deep neural network will detect the anatomical object in the full parameter space, see [0043]) and obtaining the corresponding target object patches from the medical image (training samples are generated for the current marginal search space. The training samples are image patches that are used as hypotheses in the current search space to train the deep neural network for that search space, see [0041]); 
determining a first parameter using a first learning network for each target object patch, the first parameter (position candidates are detected in the medical image using a first trained deep neural network, see [0060]), and the first learning network is trained by adding one or more auxiliary classification layers (an additional layer for the target output can be added to the network and the whole network can be refined using back-propagation, see [0045]).
However, Georgescu does not clearly teach that the first parameter represents a physiological condition level of the corresponding target object, wherein the first learning network, with the added one or more auxiliary classification layers, is trained to conjunctively perform at least one auxiliary wherein the physiological condition level comprises a malignancy level and parameters in a classification portion of the first learning network correspond to a number of possible scores of the malignancy level.
In an analogous field of endeavor, Bagci teaches that the first parameter represents a physiological condition level of the corresponding target object (Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture, see [0067]), wherein the first learning network, with the added one or more auxiliary classification layers, is trained to conjunctively perform at least one auxiliary classification task and a task of determination of the physiological condition level of the corresponding target object (The X-Caps method includes the addition of supervised labels provided for each dimension of the vectors. To compute a final malignancy score, a fully-connected layer is attached to all six of these vectors with a sigmoid activation, see [0069] and this adds another task to the multitask learning approach and an additional supervisory signal that can help distinguish visual characteristics from background noise, see [0070]), wherein the physiological condition level comprises a malignancy level and parameters in a classification portion of the first learning network correspond to a number of possible scores of the malignancy level (The malignancy prediction score, as well as each of the visual attribute scores, also provide a supervisory signal in the form of, L.sub.a=.SIGMA..sub.n.sup.Na.sup.n.parallel.A.sup.n-O.sub.a.sup.n.parall- el., and (6), L.sub.m=.beta..parallel.M-O.sub.m.parallel., (7), see [0070] and for a given attribute, each score has its own vector, and therefore the high-level features being used to identify attribute n score 0 can be different from the features used to identify attribute n score 5, see [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the 
However, Georgescu as modified by Bagci do not teach wherein the first learning network, with the added one or more auxiliary classification layers, is trained using a cross-entropy loss function that weighs a loss between the task of determination of the malignancy level and auxiliary classification tasks.
In an analogous art, Podilchuk teaches wherein the first learning network, with the added one or more auxiliary classification layers, is trained using a cross-entropy loss function that weighs a loss between the task of determination of the malignancy level and auxiliary classification tasks (In block 230, a cost-based classification process 230 may be utilized (machine learning) which takes as inputs at least a proven biopsy label 228, and a likelihood of radiologist error 232. The output from the cost-based classification training process 230 is a trained CAD computing device with a cost-based classifier 234, see [0124]; n blocks 304 and 306, a cost function of weighted terms may be determined based upon the training set data as applied to the computing device, see [0130]; In one specific embodiment, the described machine learning may be utilized to train a computing device to give clinical decisions in the specific context of possible cancer diagnosis, see [0131]; and see Fig. 1 for output result such as highly suggestive of malignancy; the objective function could include … log-likelihood or cross-entropy loss (or cost) function or hinge loss for support vector machine classifiers, see [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu and the classification of Bagci with the cross-entropy loss function of Podilchuk to provide a method and a system which provides an improvement to a separate technological field, such as medical diagnosis and 

Regarding claim 22, Georgescu as modified by Bagci and Podilchuk teaches the non-transitory computer readable medium of claim 21, wherein the method further comprising: 
determining a second parameter using a second learning network on the basis of multiple target object patches from the medical image (position-orientation candidates are detected from the position-orientation hypotheses using a second trained deep neural network, see Georgescu [0063]), and Bagci further teaches wherein the second parameter represents physiological condition level of the patient (Radiologists typically use six high -level visual attributes for determining the malignancy status of a screen detected nodule: calcification, spiculation, sphericity, lobulation, margin, and texture, see Bagci [0067]), and the second learning network is configured to perform multiple-instance learning by reutilizing the trained first learning network for each of the multiple target object patches so as to extract respect target object features as instance features (The second deep neural network operates directly on the image patches of the medical image corresponding to the position-orientation hypotheses, see Georgescu [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parameter detection of Georgescu with the classification of Bagci and Podilchuk to provide a method wherein the output is a classification array, rather than a single value, to attempt to regress the score. This provides a better model for the uncertainty present in the labels provided by the radiologists as suggested, see Bagci [0073].



Conclusion
Stamnes (US 20170224270 A1) discloses systems and methods for discriminating between malignant and benign pigmented skin lesions based on optical analysis using spatial distribution maps, morphological parameters, and additional diagnostic parameters derived from images of tissue lesions. A handheld optical transfer diagnosis device is disclosed capable of capturing a series of reflectance images of a skin lesion at a variety of angles of illumination and observation.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641